The judgment of the court (Eustis, C. J. absent) was pronounced by
Smdeli,, J.
As the succession of Warren is insolvent, and as the consideration of the notes of the deceased held by the appellants, and the genuineness and bonaJides of their claim, were expressly put in issue, it was necessary for the apellants to produce some evidence, beyond the mere notes themselves. In Sabatier et al. v. Their Creditors, 6 Mart. N. S. 585, it was held that, in a contest between the creditors of an insolvent, the notes or obligations of the insolvent do not make in themselves conclusive proof of the debts apparently due to them. They must be supported by such additional evidence as will satisfy the mind of the judge of the fairness and justness of the claim. We are not aware that the opinion in that case has been questioned; and no argument has been adduced by the appellants against its correctness.
The district judge rejected a large portion of the appellants claim; and, after a careful consideration of the evidence, we do not feel ourselves authorized to say that his conclusions upon this question of fact were manifestly erroneous. If the whole amount represented by the notes was really due, it seems to us that there must have been ample evidence to support it within the reach of the holders. On the other hand, in view of the relations of the parties and the testimony respecting the acknowledgment of the deceased in his life time, it is difficult to resist the *452conviction that he died in debt to Barton, in whose favor the notes were drawn, at least to the amount for which the district judge has rendered judgment.
We have considered the appellee’s prayer for amendment, and are of opinion that the judgment requires no change. Judgment affirmed.